Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a controller” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “controller” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a controller configured to” appear to be hardware including a processor and memory (par [0024] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yu (US 6988839) and Anderson James et al. (IDS JP2001-247253).
Regarding claim 1, Yu teaches an information processing apparatus comprising 
a controller configured to receive selection of a medium feeder corresponding to a page number from among a plurality of medium feeders that feed a medium (154 in fig. 1b: 1st page from tray1 and rest from the tray 1); and regard a page range of the page numbers (fig. 8: 806 page-ranges) that have been received as a cycle pattern and to repeatedly apply the cycle pattern to page numbers beyond the page range (fig. 1b: 152 and 154: first page in tray 1, and other pages in tray 2), to set, as the medium feeders corresponding the page numbers beyond the page range, the medium feeders corresponding to the page numbers in the cycle pattern (fig. 9).
Yu does not explicitly disclose regard a page range of the page numbers that have been received as a cycle pattern and to repeatedly apply the cycle pattern to page numbers beyond the page range, to set, as the medium feeders corresponding the page numbers beyond the page range, the medium feeders corresponding to the page numbers in the cycle pattern.
James teaches regard a page range of the page numbers that have been received as a cycle pattern and to repeatedly apply the cycle pattern to page numbers beyond the page range (p0024) , to set, as the medium feeders corresponding the page numbers beyond the page range, the medium feeders corresponding to the page numbers in the cycle pattern (p0025 and fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu, and to include regard a page range of the page numbers that have been received as a cycle pattern and to repeatedly apply the cycle pattern to page numbers beyond the page range, to set, as the medium feeders corresponding the page numbers beyond the page range, the medium feeders corresponding to the page numbers in the cycle pattern, in order to ensure that print jobs to be properly printed suggested by James (p0004).

Regarding claim 4, Yu teaches the information processing apparatus according to claims 1, wherein the controller is configured to display a selection window for the medium feeder on a display, and to display, on the display, the medium feeder that has been selected and the medium feeder that is set in a manner in which the medium feeder that has been selected and the medium feeder that is set are distinguishable from each other (fig. 1b).

Regarding claim 5, The structural elements of apparatus claim 1 perform all of the steps of method claim 5. Thus, claim 5 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 6 has been analyzed and rejected with regard to claim 1 and in accordance with Yu’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0080). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and James as applied to claim 1 above, and further in view of Fukui (US 20190317714).

Regarding claim 2, Yu in view of James does not explicitly disclose the information processing apparatus according to claim 1, wherein the controller is configured to receive a repetition setting as to whether or not to repeatedly apply the cycle pattern to page numbers beyond the page range, and to repeatedly apply the cycle pattern to page numbers beyond the page range in a case in which the repetition setting is made and does not repeatedly apply the cycle pattern to page numbers beyond the page range in a case in which the repetition setting is not made.
Fukui teaches the information processing apparatus according to claim 1, wherein the controller is configured to receive a repetition setting as to whether or not to repeatedly apply the cycle pattern to page numbers beyond the page range, and to repeatedly apply the cycle pattern to page numbers beyond the page range in a case in which the repetition setting is made and does not repeatedly apply the cycle pattern to page numbers beyond the page range in a case in which the repetition setting is not made (fig. 11 and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yu in view of James, and to designating an exception to an execution condition designated for a specific page, for other pages repeatedly suggested by Fukui (p005).

Regarding claim 3, Yu in view of James and Fukui teaches the information processing apparatus according to claim 1, wherein the controller is configured to receive designation of a number of pages for repetition independently from the selection of the medium feeder corresponding to a page number, and in a case in which a number of pages according to the cycle pattern is equal to or smaller than the number of pages for repetition, to regard a page range up to the number of pages for repetition including the page numbers in the page range that have been received as the cycle pattern and repeatedly applies the cycle pattern to page numbers beyond the number of pages for repetition (p0136).
The rational applied to the rejection of claim 2 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677